The conviction is for desertion, including the refusal to provide for the support and maintenance of his child. Punishment is fixed at a fine of $400 and confinement in the county jail for six months.
The sufficiency of the evidence is assailed. The prosecution was established August 30, 1920, and tried in December, 1920. Appellant married in September, 1918. He abandoned his wife in November, 1919. She, at the time, was living with appellant's father, who was in very poor circumstances. She remained there a week and then went to the home of her own father, who was old and also very poor. Appellant left no money or means of support save that his father testified upon the trial that while he had not so informed the appellant's wife, he would have been willing for her to have remained as a member of his family.
Appellant's child was born in March, 1920. It had received no support from the appellant; had no property; its mother was unable to support it; it was dependent upon the charity of relatives, who were liekwise unable to maintain it.
No communication with appellant was exchanged until about five days before the prosecution began, though the wife sought, in the meantime, to learn of the whereabouts of her husband. About five days before the prosecution he wrote her a letter and offered to renew his relations with her, admitting his wrong and seeking forgiveness. This she declined.
Appellant testified that at the time of his departure he went to East Texas in search of work; that he returned in about three weeks and learned that his wife had gone to her father. He did not claim to have had any contract or agreement with his father to support her; that he did not go to his wife on his return because he regarded himself as unwelcomed at her father's house. He knew of her pregnancy at the time of his departure. He claimed to have made arrangements for medical attention during her confinement but that this was controverted.
We are unable to concur in the view of the appellant. In our opinion, the proof shows the commission of the offense charged.
The judgment is affirmed.
Affirmed. *Page 562 
                          ON REHEARING.                         June 22, 1921.